     5:20-cv-02362-MGL-SVH      Date Filed 06/26/20   Entry Number 7   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Connell Novell Sheppard,                  )     C/A No.: 5:20-2362-MGL-SVH
                                           )
                   Plaintiff,              )
                                           )
        v.                                 )
                                           )          ORDER AND NOTICE
 Orangeburg County Sheriff                 )
 Department; John Does 1 and 2;            )
 and Jane Doe,                             )
                                           )
                   Defendants.             )
                                           )

       Connell Novell Sheppard (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against the

Orangeburg County Sheriff Department (“Sheriff’s Department”), John Does 1

and 2, and Jane Doe (collectively “Defendants”). Pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(f) (D.S.C.), the

undersigned is authorized to review such complaints for relief and submit

findings and recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff alleges he was arrested by North Charleston City Police on an

outstanding warrant from Orangeburg County. [ECF No. 1 at 4–5]. He alleges

the arrest became aggressive and he suffered pain in his sides, back, arms,
      5:20-cv-02362-MGL-SVH   Date Filed 06/26/20   Entry Number 7   Page 2 of 6




stomach, and head. Id. at 6. He alleges his name has been slandered,

potentially jeopardizing his future employment. Id.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                        2
    5:20-cv-02362-MGL-SVH    Date Filed 06/26/20   Entry Number 7   Page 3 of 6




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Sheriff’s Department Not “Person” Under § 1983

       To state a plausible claim for relief under 42 U.S.C. § 1983, 1 an

aggrieved party must sufficiently allege that he was injured by “the


1Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private

                                       3
   5:20-cv-02362-MGL-SVH     Date Filed 06/26/20   Entry Number 7   Page 4 of 6




deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). Only “persons”

may act under color of state law; therefore, a defendant in a § 1983 action must

qualify as a “person.” For example, inanimate objects such as buildings,

facilities, and grounds are not “persons” and cannot act under color of state

law. See Preval v. Reno, 57 F. Supp. 2d 307, 310 (E.D. Va. 1999) (“[T]he

Piedmont Regional Jail is not a ‘person,’ and therefore not amenable to suit

under 42 U.S.C. § 1983.”); Brooks v. Pembroke City Jail, 722 F. Supp. 1294,

1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed at ‘persons’ and the

jail is not a person amenable to suit.”). The Sheriff’s Department is not a

“person” subject to suit under § 1983. Furthermore, Plaintiff has not named as

a defendant any public official 2 whose actions allegedly deprived him of his




civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.
2
  To assert a viable § 1983 claim against a public official, Plaintiff must allege
a causal connection or affirmative link between the conduct of which he
complains and the official sued. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)
(providing that a plaintiff in a § 1983 action must plead that the defendant,
through his own individual actions, violated the Constitution).


                                       4
   5:20-cv-02362-MGL-SVH       Date Filed 06/26/20   Entry Number 7     Page 5 of 6




constitutional    rights.   Accordingly,     Plaintiff’s   claims    against   Sheriff

Department is subject to summary dismissal.

             2.    Failure to State a Claim

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s complaint does not contain any factual allegations of

constitutional    wrongdoing     or   discriminatory       actions   attributable     to

Defendants. Although Plaintiff alleges he was arrested pursuant to an

Orangeburg County warrant, there is no indication that the warrant lacked

probable cause. Accordingly, Plaintiff’s complaint is subject to summary

dismissal.




                                         5
   5:20-cv-02362-MGL-SVH     Date Filed 06/26/20   Entry Number 7   Page 6 of 6




                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 17, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



June 26, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
